DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment filed on 1/29/21, claims 1, 3-17 are currently pending in the application. Additionally, the amendment to the specification dated 1/2/21 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kapur et al. (WO 2005/090464 Al, cited in the IDS dated 1/9/20), in view of Lindahl et al. (US 6,809,154 B2) (references of record) .
Kapur teaches compositions comprising at least as two components, at a wt. range of 35-65 wt.% each, based on the total wt. of the composition, wherein the two components may be homopolymers or interpolymers of ethylene, and may be homogeneously or heterogeneously branched, and preferably homopolymers from the standpoint of WVTR (Ab., page 6, line 25-2) of the overall ethylene polymer composition as ranging between 0.01 g/10 min and 10 g/10 min at 190oC and 2.16 kg load (page 9, lines 4-12), the density of the first ethylene polymer component as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component being greater than or equal to about 0.94 g/cm3 to 0.97 (page 2, lines 10-29, page 6, lines 25-32, page 7, lines 1-8, page 8, lines 28-31, page 9, lines 1-12, page 15, lines 7-14, Example 1). A preferred composition in the reference has a % fraction of a GPC-LS chromatogram which has a molecular wt. equal to or greater than 1,000,000 of at least 2.5% but no more than 20% (reads on CDFLS), and a % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 of equal to or greater than about 10% of the total area (reads on CDFIR) (page 10, lines 1-14). The reference also teaches films comprising HDPE having bimodal MWD prepared using metallocene catalysts (page 28, lines 13-21).
The prior art fails to disclose a composition (1) comprising a nucleating agent, (2) having claimed density and melt index, and (3) having a CDFIR of greater than 0.27 and a CDFIR/CDFLS ratio of from 0.7 to 2.0 as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Lindahl teaches compositions comprising a bimodal polymer and a nucleating agent for producing molded articles with increased E-modulus and high environmental stress crack resistance (ESCR) (Ab., col. 1, lines 20-25), wherein the nucleating agent is present in an amount of 1 and 10,000 ppm (col. 2, lines 5-14). 
With regard to (2), Kapur teaches the density of the first ethylene polymer as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component of greater than or equal to about 0.94 g/cm3 to about 9.7g/cm3, said first and second ethylene polymer components being present at a wt. range of 35-65 wt.% each (page 8, line 28-page 9, line 12, page 15, lines 7-14). Kapur further teaches a melt index of the composition as ranging between 0.01 g/10 min and 10 g/10 min (page 9, lines 9-12).
With regard to (3), Kapur teaches the % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 is equal to or greater than about 10% (i.e. CDFIR equal to or greater than 0.1) and % fraction of a GPC-LS chromatogram which has a molecular wt., equal to or greater than 1,000,000 is at least 2.5% but no more than 20% (i.e. CDFLS of 0.025 to 0.2). 
Given the teachings (1) in Lindahl on advantages of a nucleating agent, (2) in Kapur on densities of the polymers and the melt index of the composition, and (3) in Kapur on % fraction of the chromatograms, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to formulate compositions comprising a nucleating agent and having claimed density and melt index from ethylene polymers such that the % fraction of a GPC-RI chromatogram which has a molecular wt. equal to less than about 10,000 is any value equal to greater than about 10%, including those with 27% or greater, and compositions having ratio of % fraction of a GPC-RI chromatogram to that of GPC-LS chromatogram within the claimed range, absent evidence of criticality for the claimed ranges (obviates claim 1). It is noted that the teaching of CDFIR of greater than about 10%, i.e. 0.1, encompasses ranges greater than 0.27 as in the claimed invention. When combined with the teaching on CDFLS of 0.025 to 0.2, for e.g. CDFIR of 0.27 or 0.30, and CDFLS 0.2, the calculated ratio of CFFIR/CDFLS falls within the claimed range of from 0.7 to 2.0.
With regard to claims 3 and 4, Kapur teaches the density of the first ethylene polymer as ranging from 0.86 g/cm3 to 0.97 g/cm3, the density of the second ethylene polymer component of greater than or equal to about 0.94 g/cm3 to about 9.7g/cm3, and said first and second ethylene polymer components being present at a wt. range of 35-65 wt.% each (page 8, line 28-page 9, line 12, page 15, lines 7-14).
With regard to claims 5 and 6, Lindahl teaches compounds known to have a nucleating capacity for polyolefins, such as salts of aliphatic monobasic or dibasic acids or arylalkyl acids, such as sodium succinate or aluminum phenylacetate; and alkali metal or aluminum salts of aromatic or alicyclic carboxylic acids such as sodium -naphthoate (col. 4, lines 14-20) (read on organic nucleating agent, metal carboxylates and metal aromatic carboxylate).
With regard to claims 7, 16 and 17, Kapur teaches a melt index (I2) of the overall ethylene polymer composition as ranging between 0.01 g/10 min and 10 g/10 min, and a density of the first ethylene polymer of from 0.86 g/cm3 to 0.97 g/cm3, a density of the second ethylene polymer component of from 0.94 g/cm3 to about 0.97g/cm3 ((page 8, line 28-page 9, line 12, page 15, lines 7-14, Example 1), and thus obviates claimed density of the formulation.
IR and CFFIR/CDFLS values within the claimed range to have claimed properties, absent evidence to the contrary. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
With regard to claims 12-15, Kapur teaches the use of disclosed compositions in fabricated articles and molding operations such as injection molding and blow molding (pages 17-23). A skilled artisan would have reasonably expected Kapur’s articles, as modified by Lindhal, to have the claimed improvement on the basis that they would include the same components as in the claimed invention, absent evidence to the contrary (claim 13). Additionally, Kapur recognizes the use of HDPE formulations with adequate ESCR for manufacture of bottles (i.e. a closure device) (col. 1, lines 3-39).

Response to Arguments
In view of the amendment dated 1/29/21, all rejections as set forth in the office action dated 5/6/20 and maintained in the office action dated 9/29/20 are withdrawn. While Kapur and Lindahl are relied upon in the rejections set forth above, previously set forth rejections that rely on Mehta and Borke as secondary references, and rejections based on Aubee et al. are all withdrawn due to the cumulative nature of rejections to those set forth above. The amendment and Affidavit dated 1/29/21 have been duly considered.
Applicant’s Arguments:
(i) First the Office has failed to meet its burden that the claimed CDFir/CDFls ratio is necessary present; thus, the Office fails to establish a prima facie case of obviousness.
Kapur discloses polyethylene compositions for the manufacture of films. The compositions of Kapur have a melt index of 0.01 g/10 min to 10 g/10 min and an overall density of 0.9606 g/cc. (See Kapur at page 9, lines 4-12; Table 1). Kapur entirely fails to disclose and 0.1 ppm to 300 ppm of a nucleating agent, CDFir, and the CDFir/CDFls ratio. Moreover, Kapur discloses that “the percentage fraction of a GPC-LS chromatogram which has a molecular weight equal to or greater than 1,000,000 as determined by gel permeation chromatography with a low angle laser light scattering detector, is at least 2.5 percent but less than or equal to about 20 percent, preferably equal to or less than about 15 percent, and especially equal to or less than about 10 percent, of the total area of the GPC-LS chromatogram.” (See Kapur at page 10). Furthermore, in Kapur, the GPC-LS (which corresponds to the CDFls) is limited at maximum to 20%. Moreover, the CDFir, CDFls, and CDFir/CDFls can be calculated for Example 1 of Kapur. Kapur’s Example 1 had a CDFir of 0.022 (2.2%), a CDFls of 0.20 (20%), and a CDFir/CDFls of 0.105. Accordingly, Kapur’s Example 1 fails to disclose any Examples where the CDFir/CDFls within a range from 0.7 to 2.0.
Therefore, it is not obvious that the skilled person would be able to achieve the claimed CDFir/CDFls ratio in view of Kapur’s teachings of such a low range, and the Office has failed to meet its burden that the claimed CDFir/CDFls ratio is necessary present. Moreover, the Office did not fulfill the requirements of M.P.E.P at §2112(IV) in regard to avoiding obviousness based inherency when rejecting a patent application.
To establish inherency, the extrinsic evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. §2112(IV) states that “[t]he fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F3.3d 1531, 28 USPQ2d 1955, 1057 (Fed. Cir. 1993). Additionally, Ex parte Levy said that “’ [i]n relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to support the determination that the alleged inherent characteristic necessarily flows from the teachings of the applied prior art.’” 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). CDFir of 0.022 (2.2%), a CDFls of 0.20 (20%), and a CDFir/CDFls of 0.105. The CDFir/CDFls of 0.105 is far below the claimed range of 0.7 to 2.0. Moreover, Kapur fails to disclose any examples where the CDFir/CDFls within a range from 0.7 to 2.0. A polyethylene composition having a melt index and a density within the claimed ranges does not provide a basis in fact or technical reason to establish inherency of the claimed CDFir and CDFir/CDFls ratio. Compositions having similar densities and melt indices (i.e., melt indexes and a densities within the claimed ranges) do not necessarily have the same or similar CDFir and CDFir/CDFls ratio. Therefore, there is no basis in fact and/or technical reasoning to support the determination that the claimed CDFir/CDFls ratio necessarily flows from Kapur, which only teaches a CDFir/CDFls ratio much lower than the claimed range.
Inherency is even more inappropriate in this case, because the Examiner is improperly relying on obviousness based inherency. The Federal Circuit sets a high standard for establishing inherency in an obviousness context because, “[ojbviousness cannot be predicated on what is unknown.” Par Pharm., Inc. v. TWIPharms., Inc. ,113 F.3d 1186, 1195 (Fed. Cir. 2014) {citingIn re Rijckaert, supra, and quoting In re Shelly, 566 F.2d 81, 86 (C.C.P.A. 1977)). The BPAI in Ex parte Vigano held that obviousness based on inherency was improper when utilizing a combination of multiple references. See BPAI Appeal 2010-007666, concerning U.S. Ser. No. 12/044,623, Jan. 3, 2012. 
Secondary references Mehta, Lindahl, and Borke are narrowly cited as curing the nucleating agent deficiencies of Kapur. Mehta, Lindahl, and Borke are not cited as curing and do not cure the above-noted deficiencies of Kapur with respect to the CDFir/CDFls ratio.
Therefore, the Office has failed to meet its burden that the claimed CDFIR/CDFLS ratio is necessary present; thus, the Office fails to establish a prima facie case of obviousness.

Examiner’s Response: 
Applicants contend that the Office did not fulfill the requirements of M.P.E.P at §2112(IV) in regard to avoiding obviousness based inherency when rejecting a patent application. However, Examiner has not relied upon on any inherency argument in rejecting the claims. For instance, in the rejections based on Kapur-Lindahl combination (as set forth previously and as presented above), the primary reference to Kapur is relied upon for its teaching on polyethylene formulations having melt index ranging between 0.01 g/10 min and 10 g/10 min, and comprising bimodal polyethylenes, one having a density of from 0.86 g/cm3 to 0.97 g/cm3 and the other having a density of from 0.94 g/cm3 to 0.97 g/cm3, in a wt. ratio of 35-65 wt.% each. Thus, Kapur’s polyethylene formulations have a density and melt index that overlaps with the claimed ranges. Additionally, the general disclosure to Kapur prescribes a CDFIR of greater than about 10%, i.e. greater than about 0.1. Kapur sets the lower limit of CDFIR but the upper limit of CDFIR is not disclosed, and therefore, a skilled artisan would interpret it to be open ended and to encompass ranges greater than 0.27 as in the claimed invention. Although in Example 1 of Kapur, the CDFIR is 0.022 (2.2%), the CDFLS is 0.20 (20%), and the CDFIR/CDFLS is 0.105, i.e. CDFIR and CDFIR/CDFLS both falling outside of the claimed range, the general disclosure prescribes the lower limit of CDFIR only, of greater than about 10%, i.e. 0.1. When combined with the generic teaching on CDFLS range of from 0.025 to 0.2, for e.g. a CDFIR of 0.27 or 0.30, and a CDFLS 0.2, the calculated ratio of CFFIR/CDFLS falls within the claimed range of from 0.7 to 2.0. Additionally, the secondary reference provides a motivation to include a nucleating agent in Kapur's formulations, and the combination as a whole obviates the composition of claim 1, absent evidence of criticality for claimed ranges.
Applicant’s arguments:
(ii) Assuming, for the sake of argument only, a yrima facie case of obviousness has been met, it would not be obvious to combine Mehta, Lindahl, or Borke with Kapur in view of the unexpected results of Tables 2 and 3 of the present application.
 (ii) Assuming, for the sake of argument only, a yrima facie case of obviousness has been met, it would not be obvious to combine Mehta, Lindahl, or Borke with Kapur in view of the unexpected results of Tables 2 and 3 of the present application.
Moreover, it would not be obvious to combine Mehta, Lindahl, or Borke with Kapur in view of the unexpected results of Tables 2 and 3 of the present application. Unexpected results are a secondary consideration that may tip the scales towards a conclusion of nonobviousness. Graham v. John Deere Co., 383 U.S. 1 (1966). Such unexpected results may include greater than expected results; superiority of a shared property; presence of an unexpected property; and absence of an expected property. MPEP § 716.02(a).
As provided in the present Application, the examples show that many HDPEs do not achieve improved results when merely combined with a nucleating agent. Table 2 shows that even when low levels of nucleating agent are used with Example 1 of the present disclosure, the ESCR value was far superior than the Comparative Examples when using the same amount and same type of nucleating agent. (See Published Application at Table 2). Furthermore, the ESCR (F50) value of Comparative Example 9, SURPASS® HPsl67-AB, which contained greater than 1000 ppm of nucleating agent, was determined to be 25 hours. (See Declaration of Yijian Lin under 37 C.F.R. § 1.132, pages 4-5). Thus, even when low levels of nucleating agent are used with Example 1 of the present disclosure, the ESCR value is far superior than Comparative Example 9, SURPASS® HPsl67-AB, which contained greater than 1000 ppm of nucleating agent. (See id). Furthermore, Table 3 shows that Example 1 exhibited improved oxygen barrier and an increased crystallization temperature when compared to Comparative Examples 1-8. (See Published Application at Table 3).
Furthermore, as disclosed in the present Specification, the claimed CDFir/CDFls parameter may be used to illustrate intrinsic properties of the claimed multimodal HDPE composition, specifically by defining the amount of high molecular weight component in the multimodal HDPE composition. The CDFir and CDFir/CDFls parameters correlate to the toughness and nucleation properties in the bimodal HDPE composition, which are evidenced through the superior results of Example 1 in Tables 2 and 3. Additionally, Tables 1-3 of the present Application further illustrate that many HDPEs do not achieve improved results, for example, of ESCR, when simply combined with the nucleating agent.
Therefore, surprising and unexpected results were produced by the claimed compositions comprising the bimodal high density polyethylene (HDPE) composition and 0.1 ppm to 300 ppm of a nucleating agent. Moreover, particularly in view of the unexpected results for ESCR, the skilled person would not be led to merely modify the teachings of Kapur, even in view of Mehta, Lindahl, and Borke to have the bimodal high density polyethylene (HDPE) composition and 0.1 ppm to 300 ppm of a nucleating agent. Thus, it would not be obvious to combine Mehta, Lindahl, or Borke with Kapur in view of the unexpected results of Tables 2 and 3 of the present application.
Accordingly, in view of the above, independent claim 1 and all claims that depend therefrom (i.e., claims 3-17) are not obvious over Kapur, Mehta, Lindahl, and Borke, alone or in combination. Withdrawal of the rejections and reconsideration are respectfully requested.

Examiner’s Response:
At the outset, it is noted that the arguments would be limited to Kapur-Lindahl combination only in view of the withdrawal of other rejections of record. With regard to data in Tables 2 and 3 of the specification and Tables 1 of the Specification and Declaration, the following observations are made:
Kapur teaches a CDFLS range of from 0.025 to 0.2. None of the resins in Table 1, except resin of Comp. Example 9, meets this criterion of Kapur. However, Tables 2 and 3 do not contain data corresponding to Comp. Ex. 9 which falls within the scope of Kapur. According to the Declaration, the resin of Comp. Example 9 from Nova Chemicals (SURPASS® HPs167-AB) contains greater than 1000 ppm (1000-1500) of a nucleating agent HPN-20E. It is noted that the trade name compound corresponds to calcium cyclohexane 1,2-dicarboxylate. According to the Declaration, the ESCR value of Example 1 containing low levels of nucleating agent is far superior to that of Comp. Example 9 containing greater than 1000 ppm nucleating agent having.
Table 2 in the Specification includes data on ESCR F50 values for formulations comprising 0 ppm, 75 ppm, 150 ppm and 300 ppm of HPN-20E nucleating agent. For the inventive resin of Example 1, the reported ESCR values are as follows: 0 ppm of HPN-20E-170hrs (i.e. devoid of any nucleating agent); 75 ppm-175 hrs; 150 ppm -138h and 300 ppm -281 hrs. It is noted that when Example 1- 0ppm is compared against Example 1-150 ppm, the ESCR of Example 1-0ppm is superior to a formulation of Example 1-150 ppm. It is further noted that that Example 1 shows superior ESCR over comparative Examples 2-9 in general for all amounts of nucleating agent.
ESCR (F50) of Comp. Example 9 at 1000 ppm nucleating agent is 25 hrs (Declaration). However, this data not directly comparable with that of Inv. Example 1 as multiple variables would be involved, i.e. involve different CDFIR and CDFLS values, in addition to different amount of nucleating agent.
Table 3 demonstrates superior performance of Inv. Example 1, as compared Comp. Examples 1-8 for the OTR data.
Thus, the data in the specification and Declaration compares resins (Comp. Ex. 2-8) which fall outside of the scope of Kapur et al., i.e. CDFLS of Comp. Ex. 2-8 exceeds the upper limit of 0.2 taught by Kapur. Although Inv. Ex. 1 and Comp. Ex. 9 may be directly compared, the amount of nucleating agent is different, compared to those of Inv. Example 1. Even so, the asserted criticality is limited to one specific resin of Example 1, having a CDFIR of 0.325, a CDFLS of 1.06, a density of 0.955, I2 of 1.5 and formulated with a specific nucleating agent (Tables 1-3). It is not clear why this specific resin formulation of Example 1 would be representative of claim 1, which recites the limitation “greater than 0.27” for CDFIR, a range of “0.7 to 2.0” for CDFIR/ CDFLS ratio, a “0.940 g/cm3 to 0.970 g/cm3’ for density, “0.1g/10min to 10 g/10min” for melt index, and 0.1 to 300 ppm of any nucleating agent. Clearly the asserted criticality is not reasonably commensurate in scope with the claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762